Per Curiam. Appellant Rodney Bragg by his attorney, Charles L. Honey, moves the court for an additional 90 days in which to file appellant’s brief. According to the facts in Bragg’s motion, his original brief was filed on August 12, 1996. On August 29, 1996, the State moved that Bragg comply with Supreme Court Rule 4-3 (h), and that motion was granted by this court on September 16, 1996. Bragg was given until October 26, 1996, to comply with Rule 4-3(h). Counsel for Bragg now shows the court that he did not receive the letter from the Supreme Court Clerk’s office advising him of the October 26, 1996 deadline until December 17, 1996. The reason for this, he states, is that another employee at his law firm handled the Bragg appeal, and that person has now left this firm. Current counsel for Bragg also informs this court that he is busy with other appeals. The Attorney General’s office does not object to the 90-day extension.  We grant a 30-day extension from date of this order. We do not view the fact that another person in counsel’s office was handling the Bragg appeal as a valid reason for noncompliance with the October 26, 1996 deadline of this court. Nor is a crowded work schedule adequate justification for extending the time for filing the corrected abstract by an additional 90 days. Bowen v. State, 320 Ark. 342, 895 S.W.2d 941 (1995). Because we do not find justification for failure to comply with the October 26, 1996 order of this court, a copy of this opinion will be sent to the Committee on Professional Conduct.